VANCE, Justice,
dissenting.
I dissent only for the reason that the consideration of this appeal at this time will not necessarily finally dispose of all of the claims of the parties.
The Commonwealth claims by its assessment that the taxpayer owes a certain sum of money. The taxpayer disputes the sum claimed by the Commonwealth but agrees he is liable for a lesser amount.
The order on appeal was simply a remand to recompute the amount of tax liability on the basis of certain rulings by the trial court.
The possibility of further disputes between the taxpayer and the Commonwealth concerning the correctness of any recompu-tation that may be done and the entitlement of the taxpayer to an allowance for attorney’s fees leave the matter unsettled. I would not consider the claim finally adjudicated until there is an order which establishes the amount of the liability of the taxpayer. All of the questions involved could then be presented in one appeal. This procedure would not delay collection of the tax by the Commonwealth because it will not be able to collect the tax in any event until the amount of liability has been established by the recomputation and the disputes, if any, about the recomputation and the possible allowance of attorney fees are finally decided.